Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The preliminary amendment and the substitute specification filed on October 22, 2019 have been entered.
Drawings
1.	The drawings are objected to because, inter alia, the drawings do not comply with 37 CFR
1.84.  For example:
a.  37 CFR 1.84(h)(3) states:
Sectional views. The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. Hatching should not impede the clear reading of the reference characters and lead lines. If it is not possible to place reference characters outside the hatched area, the hatching may be broken off wherever reference characters are inserted. Hatching must be at a substantial angle to the surrounding axes or principal lines, preferably 45°. A cross section must be set out and drawn to show all of the materials as they are shown in the view from which the cross section was taken. The parts in cross section must show proper material(s) by hatching with regularly spaced parallel oblique strokes, the space between strokes being chosen on the basis of the total area to be hatched. The various parts of a cross section of the same item should be hatched in the same manner and should accurately and graphically indicate the nature of the material(s) that is illustrated in cross section. The hatching of juxtaposed different elements must be angled in a different way. In the case of large areas, hatching may be confined to an edging drawn around the entire inside of the outline of the area to be hatched. Different types of hatching should have different conventional meanings as regards the nature of a material seen in cross section.  (Emphases added)

However, the cross sections in FIGS. 2-6 do not show all of the materials as they are shown

b.  37 CFR 1.84(p)(5) states: “Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.”  (Emphases added).  However, e.g., reference character “19” is not mentioned in the description but it appears in FIG. 2; and/or
c.  37 CFR 1.84(u)(1) states: “View numbers must be preceded by the abbreviation ‘FIG.’” (Emphasis added), and 37 CFR 1.84(u)(2) states: “The view numbers must be larger than the numbers used for reference characters.” (Emphasis added).  Thus, the view number such as “Fig. 2” must be changed to “FIG. 2” and larger than the reference characters 1, 2, etc.  Please see Example 25 in the Guide for Preparation of Patent Drawings attached. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings
will not be held in abeyance.
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features such as the rotatable component in claim 15 must be shown or the features canceled from the claim(s).  No new matter should be entered.
Specification
1.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter such as “a rotatable component of the torque converter” in claim 15.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction is required.
2.	The disclosure is objected to because of the informalities such as:
a.	Each part of the claimed invention such as the sensor system and the oil supply plate arrangement (see Pub. No. 20200124157 of this application at, e.g., ¶ 23 et seq.) in claim 14; and the rotatable component in claim 15 should have been designated by a reference character.  Please see MPEP §§ 608.01(o) and (g); and/or 
b.	The Brief Description of the Drawings should describe the section lines upon which the sectional views FIGS. 2-6 are taken.  Please see MPEP 608.01(f) and 37 CFR 1.84(h)(3). 
Appropriate correction is required.
3.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites: 
the at least one sensor track-scanning rotor position sensor (1, 1A) is attached to the oil supply plate arrangement such that the at least one sensor track-scanning rotor position sensor (1, 1A) is rotationally fixed on the oil supply plate arrangement, and the sensor ring (8) is attached to the torque converter (3) such that the sensor ring (8) is coupled to a rotatable component of the torque converter (3).  (Emphases added)

	However, the specification inadequately describes and the drawings do not show, inter alia, the rotatable component and/or how the sensor ring 8 is coupled to the rotatable component.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “rotatable” in claim 15 and “displaceable” in claims 25-26 are vague and indefinite in the sense that things which may be done are not required to be done.  For example, in claim 15, the component is rotatable, but is not required structurally to be rotated.   See the terms “crimpable” in In re Collier, 158 USPQ 266 (CCPA 1968), “discardable” in Mathis v. Hydro Air Industries, 1 USPQ2d 1513, 1527 (D.C. Calif. 1986), “removable” in In re Burke Inc., 22 USPQ2d 1368, 1372 (D.C. Calif. 1992), and “comparable” in Ex parte Anderson, 21 USPQ2d 1241, 1249 (BPAI 1992) cited in MPEP § 2173.05(b).
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102/103
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

4.	Claims 14, 16, 20-24 and 27, and claim 26, as best understood, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Steiner et al. (US 20200040976 that has an effective filing date (EFD) of August 10, 2018, i.e., earlier than
the EFD of October 23, 2018 of this application).
	Claim 14
Steiner teaches a sensor system in a hybrid transmission housing 302 (¶ 22) that includes a torque converter 306, 368, etc. (FIG. 2, ¶¶ 2 and 22 et seq.) and a housing-affixed oil supply plate arrangement 312, 410, 414, etc. (FIG. 2, ¶¶ 22, 29), comprising: 
at least one sensor track-scanning rotor position sensor 418 (FIG. 2, ¶ 30) operatively attached to the oil supply plate arrangement 312, 410, 414, etc.; and 
a sensor ring (i.e., a pattern of a flattened portion 416, ¶ 30) configured as a sensor track, the sensor ring/pattern attached to the torque converter 306, 368, etc.
As noted, Steiner described the following in ¶ 30:
Impeller shell 368 includes flattened portion 416. Rotor position sensor (RPS) 418 is fixed to transmission 314. Other embodiments (not shown) may include RPS fixed to housing 302. The RPS is an axial sensor. Flattened portion 416 includes a pattern (not shown) readable by sensor 418. The pattern may be a machined target base in the form of a sine structure, possibly in the form of a double edged target as described by Sumida Corporation for their RPS axial sensors. The pattern may be a single edged target or a double single edged target. In addition to milling, the target may be a PCB with an etched sine trace or a sprayed copper on a steel ground material. The trace may be machined as a positive or negative trace--that is, the trace can be milled or the material around the trace can be milled so that the trace stands above the milled surface. Some embodiments may even include a stamped trace. (Emphases added)

As evidenced by the quoted paragraph above, Steiner teaches the flattened portion 416 including a pattern or target readable by RPS axial sensor 418 such as the one described by Sumida Corp.  See publications such as Sumida Development of Eddy-Current Rotor Position Sensor, JSAE Paper No. 20144103, May 23, 2014 attached.  As noted, the plain meaning (MPEP § 2111.01) is “a small round shield or buckler” as seen in common dictionaries such as Google Search attached.  Thus, Steiner’s pattern of the flattened portion 416, which is configured as the sensor track, “reads on” the claimed sensor ring.  It is well settled that anticipation law requires distinction be made between invention described or taught and invention claimed.  It does not require that the reference “teach” what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, “read on” something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are “fully met” by it.  Kalman v. Kimberly Clark Corp., 218 USPQ 781, 789 (CAFC 1983).
Claim 14 is anticipated by Steiner because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Steiner.  Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131. On the other hand, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then, it meets the claim. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  See also In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114.  
Alternatively, assuming arguendo that Steiner’s pattern is not “a small round shield or buckler,” it would have been obvious to a person having ordinary skill in the art (PHOSITA) at the time of filing of the application to change the shape(s) of Steiner’s pattern to the ring shape in order to be the target for Steiner’s RPS.  The change in shape(s) of Steiner’s pattern would have been a matter of choice which the PHOSITA would have found obvious absent persuasive evidence that the particular configuration of the claimed sensor ring was significant.  See In
re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) cited in MPEP § 2144.04.
 	Claim 16
The oil supply plate arrangement comprises a centering plate 324 (¶¶ 22, 104-105) and an intermediate plate 326, the centering plate 324 arranged on a torque converter side in the hybrid transmission housing 102, the centering plate 324 connected to the intermediate plate 326. Note that Steiner’s FIG. 2 shows the reference character “324” twice, one of these two numerals “324” should be corrected as “326” similarly to the flow plates 120 and 126 in Steiner’s FIG. 1.
Claim 20
The rotor position sensor 418 is configured for radially scanning the sensor track (i.e., the pattern of 416) and the sensor ring 416 is attached to a converter hub (see Appendix hereinafter “Ap.”) of the torque converter 306, 368, etc.
Claim 21
The sensor ring 416 is attached to the converter hub (Ap.) with a connecting plate 416 such that the sensor track (i.e., the pattern of 416) radially faces the rotor position sensor 418.
Claim 22
The rotor position sensor 418 is configured for axially scanning the sensor track/pattern.
In addition, the “wherein” clause that merely states the inherent results of limitations in the claim adds nothing to the claim’s patentability or substance.  Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 2001); and MPEP § 2111.04.
Claim 23
The sensor ring 416 is attached to an axial tolerance-independent converter shell 368 (¶ 30) of the torque converter 306, 368, etc.
Claim 24
The sensor ring 416 is attached to or capable of being attached to a converter hub (Ap.) of the torque converter 306, 368, etc. with an axial tolerance-compensating component 346. 
Claim 26  
A hub part 346 (¶ 25 et seq.) is the axial tolerance-compensating component; the hub part 346 is capable of being axially displaceable and is arranged radially inward on the converter hub (Ap.) of the torque converter 306, 368, etc. for axial tolerance compensation; the hub part 346 is rotationally fixed to the converter hub (Ap.); and the hub part 346 is mounted radially outward on the oil supply plate arrangement 312, 410, 414, etc. with an axial bearing 348 (FIG. 2, ¶ 29).
Claim 27
See a hybrid transmission housing 302 (FIG. 2) comprising the sensor system of claim 14.
Indication of Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be
allowable if rewritten in independent form including all of the limitations of the base claim and
any intervening claims.
Claims 15 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure:
a.	Payne et al. (US 20200014283) teaches a hybrid module including a housing-affixed oil supply plate arrangement (¶ 13 et seq.) cited in Steiner’s Spec. ¶ 3;
b.	Lamke et al. (US 20110095634) teaches a rotor position sensor (¶ 14, claim 20) in a hybrid transmission housing (3);
c. 	Crecelius et al. (US 20180097430) teaches a rotor position sensor (42, FIG. 3, ¶ 20) in a hybrid transmission housing (FIGS. 1-3); and
d.	Schuster et al. (WO 2018103873 A1) teaches a hybrid module (33) including a torque converter (14).  Ibid. abstract. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656